Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00591-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                       Sylvia MATA,
                                          Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 613535
                      Honorable Tommy Stolhandske, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED December 23, 2020.


                                              _________________________________
                                              Irene Rios, Justice